Citation Nr: 0433992	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  02-20 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, G.B.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from September 1950 to 
September 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in New Orleans, Louisiana, determined that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection for herniated disc in the area of the 
eighth and ninth vertebrae (claimed as a back disorder).  In 
November 2003, the Board reopened the claim and remanded it 
for additional development.  

The Board notes that the veteran sent a statement to the 
Appeals Management Center (AMC) in June 2004; this statement 
was associated with the claims folder in September 2004.  
Although there is no waiver of RO consideration, the 
statement is essentially similar to other statements made by 
the veteran and considered by the RO during the course of the 
appeal.  


FINDING OF FACT

The appellant does not have a back disorder as a result of 
his service.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated by service; 
nor may arthritis of the back be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

As a preliminary matter, the Board notes that in June 2003, 
the veteran's representative gave considerable testimony as 
to the characterization of the issue on appeal.  In this 
regard, the veteran's original claim for service connection 
for a back disorder was denied in April 1953.  There was no 
appeal, and this decision became final.  38 U.S.C.A. § 7105 
(West 2002).  In an unappealed decision, dated in April 1988, 
the RO again denied a claim for service connection for a back 
condition.  However, and in any event, in the Board's 
November 2003 decision, the "conclusions of law" clearly 
stated that "New and material evidence has been received 
since the RO's April 1953 rating decision and the claim for 
service connection for a back disorder is reopened."  The 
Board has therefore determined that the issue is most 
accurately characterized as stated on the cover page of this 
decision.  The Board further notes that the veteran has not 
claimed service connection for a cervical spine condition, 
and that the term "back disorder" is intended to include 
the lumbar spine and thoracic spine only.

The veteran contends that he has current disability from a 
back disorder as a result of an injury he claims he sustained 
during his active military service.  Specifically, he argues 
that he hurt his back while lifting a jeep in January 1952.  
He further argues that he was treated for back pain at that 
time, but that the service medical record mischaracterized 
his complaints as chest pain.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become manifested 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).


The veteran's service medical records show that on January 
20, 1952, he was treated for complaints of pain in chest and 
muscle spasms, and given a prescription for Phenobarbital and 
two days of rest.  His separation examination report, dated 
in September 1952, shows that his spine was clinically 
evaluated as normal.  

A letter dated in March 1953 from Edward E. Johnston, M.D., a 
private physician, stated the following: he examined the 
veteran in February 1953, at which time the veteran had 
complaints of severe pain in the left scapular region; the 
veteran gave a history of having "this pain" while serving 
in Korea in January 1951 as a result of lifting a jeep; this 
pain recurred in February 27, 1953 while the veteran was 
lifting wheels at an automobile manufacturing plant; X-rays 
were taken, but Dr. Johnston had not reviewed them; the 
impression was herniated disc in the region of the eighth and 
ninth vertebrae.  

In 1953, the RO sought extracts of records from the 
Department of the Army.  The responses, dated in March and 
August of 1953, show that there were no sick reports on file 
concerning the veteran's former unit, and that morning 
reports showed no remarks for the month of December 1951.

Records of VA treatment in Baton Rouge and New Orleans, dated 
between 2001 and 2002, show that the veteran sought treatment 
for complaints that included back pain.  His assessments 
included obesity, "back and neck pain," and left L5 
radiculopathy.  A magnetic resonance imaging (MRI) report, 
dated in November 2001, contains an impression of nonspecific 
degenerative changes caudal three intervertebral discs, no 
evidence of definite disc herniation or other focal defect.  
These reports also include a July 2001 computerized 
tomography (CT) scan report.

Records of treatment from T. Richard Lieux, M.D., dated 
between 1998 and 2000, show treatment for complaints of low 
back pain.  A June 1998 report contains an impression of low 
back pain related to weight.

A radiology interpretation from Henry T. Young, M.D., dated 
in October 2003, notes, "partial posterior compression fx 
(fracture) L5."

A VA spine examination report, dated in April 2004, shows 
that the examiner stated that the veteran insisted that he 
had lumbar pain, as opposed to the thoracic-level pain noted 
during service.  The examiner noted the veteran's 1953 
diagnosis, as well as his MRI and CT results, and concluded 
that the veteran did not have a herniated thoracic disc, but 
probably sustained thoracic spine strain during service.  The 
examiner noted that there is no evidence of fracture or 
herniation of the thoracic spine.  The examiner essentially 
stated that there was no evidence of lower lumbar complaints 
during service, although such complaints have been the source 
of the veteran's problems since leaving active duty.  The 
diagnosis was degenerative disc disease of the lower lumbar 
spine.  

The veteran's testimony, and that of his witness, before a 
decision review officer in August 2002 and before the 
undersigned Veterans Law Judge in June 2003, is essentially 
the same.  The veteran asserted the following: he injured his 
back during his service in Korea in January 1952, while 
attempting to lift a Jeep; the following day he was treated 
by a physician who taped his back and told the veteran to 
rest for several days; he returned to duty and sought no 
further treatment during his service; within two months after 
his separation from service, he had a "flare-up" of back pain 
and was treated by a private physician who has since died and 
whose records are unavailable; approximately five months 
after his separation from service he was treated for back 
pain by Edward E. Johnston, M.D.; he had continuous symptoms 
of back pain and, when the pain became severe, sought 
treatment from private physicians; he could not recall the 
names of the doctors or the dates of treatment as, at the 
time, he was a cross-country truck driver and his treatment 
was often in unfamiliar places; he did not tell his employer 
about his back problems for fear of losing his job.  A friend 
of the veteran testified that he has known him since 1975, 
had seen him almost daily since that time, and that the 
veteran has had continuous symptoms of back pain that were 
sometimes severe.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for anything 
other than chest pain and muscle spasms.  There is no 
indication that follow-up treatment was requested or provided 
during his remaining service, a period of approximately eight 
months.  The veteran's spine was clinically evaluated as 
normal in his September 1952 separation examination report.  
Service connection for a back disorder as a chronic condition 
during service is therefore not warranted.  See 38 C.F.R. § 
3.303(b).  Furthermore, there is no competent evidence 
showing that arthritis of the spine was manifest to a 
compensable degree within one year of separation from 
service.  Service connection for arthritis of the spine on a 
presumptive basis is therefore not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.  

With regard to the thoracic spine, the first evidence of a 
back disorder is dated no earlier than March 1953, at which 
time the veteran complained of pain in the left scapular 
region after a post-service back injury.  Specifically, he 
reported that he hurt his back while lifting tires at his 
place of employment.  The 1953 diagnosis was not based on a 
review of X-rays, and the diagnosis of a herniated disc in 
the 8th or 9th thoracic vertebra was never corroborated in any 
subsequent medical report.  Furthermore, the April 2004 VA 
examination report, which is the most recent medical evidence 
of record and which is considered the most probative of the 
veteran's current condition, shows that there was no 
diagnosis involving the thoracic spine.  Under 38 U.S.C.A. § 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Here, a thoracic 
spine disorder is not currently shown.  

With regard to the lumbar spine, the first post-service 
evidence of a low back disorder is contained in Dr. Lieux's 
1998 treatment reports, approximately 46 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, there is no competent evidence of a nexus between a 
back disorder and the veteran's service.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim that the veteran has a back disorder that is related to 
his service, and the claim is denied.

The Board has considered the appellant's testimony, and the 
testimony of G.B., submitted in support of the claim.  These 
statements are not competent evidence of a diagnosis, or a 
nexus between the claimed condition and the veteran's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the appellant's claim must 
be denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  Following the veteran's 
claim in April 2002, the RO informed the veteran of the 
information and evidence not of record that is necessary to 
substantiate the claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide by a letter mailed to him 
during that same month.  The appellant was also notified in 
the RO's May 2002 decision, the Statement of the Case (SOC), 
and a Supplemental Statement of the Case (SSOC), that the 
evidence did not show that the criteria for service 
connection for the claimed condition had been met.  The May 
2004 SSOC contained the full text of 38 C.F.R. § 3.159.  In 
addition, in a letter dated in March 2004, the RO again 
notified the appellant of the information and evidence the RO 
would obtain and the information and evidence the appellant 
was responsible to provide.  The Board concludes that the 
discussions in the April 2002 and March 2004 letters, the 
RO's decision, the SOC and the SSOC adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The contents of the March 2004 letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See, Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this regard, the 
Board also notes that an opinion by the General Counsel's 
Office held that the Pelegrini I Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAGCOPPREC 1-2004 (February 24, 2004); see also 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.

The Board notes that the initial, April 2002 letter was sent 
to the appellant shortly after the claim was filed and before 
the RO's decision that is the basis for this appeal.  As 
noted in Pelegrini II, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  In this case, the timing requirement of the Section 
5103(a) notice has been met.

To the extent that later notices, including the March 2004 
letter, might create a timing defect in the notice, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  While the March 2004 letter 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, it was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the letter was sent, the case 
was readjudicated and a Supplemental Statement of the Case 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded a VA examination, and an 
etiological opinion has been obtained.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Service connection for a back disorder is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



